Detailed Action
This action is in response to RCE filed on 01/18/2022. 
This application was filed on 08/08/2020. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13 are pending.
Claims 1-13 are rejected.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/18/2022 has been entered.
 
Applicant’s Response
In Applicant’s Response dated 01/18/2022, Applicant amended claim 1, 8, and 13.  Applicant argued against various rejections previously set forth in the Office Action mailed on 11/02/2021.
In light of Applicant’s amendments and remarks, all objections to the specification set forth previously are withdrawn.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-13 are rejected under 35 U.S.C 103 as being unpatentable over McCurley et al. (US 2017/0308571 A1, referred herein after as D1) in view of Moon (US 2003/0204501 A1, referred hereinafter as D2). 

As per claim 1, D1 discloses, 
An apparatus for a user device, the apparatus comprising processing circuitry configured to, (D1, title, abstract, figure 1, 0004).  
obtain a user command from a user via a user interface of the user device, the user command being obtained in natural language, (D1, title, abstract, figure 3-9 and accompanying text, 0032-0034 discloses obtaining user command/question via microphone interface on device, where the command/question is in natural language.). 
provide the user command in natural language to the server via an interface, (D1, title, abstract, figure 3-9 and accompanying text, 0032-0038 discloses obtaining user command/question via microphone interface on device, where the command/question is in natural language, and providing the question/command to server for further processing.).  
obtain a response to the user command from the server via the interface, the response to the user command comprising a command-identifier that is assigned to the user command by the server, (D1, title, abstract, figure 3-9 and accompanying text, 0018, 0023, 0032-0038, 0063 discloses obtaining user command/question via microphone interface on device, where the command/question is in natural language, and providing the question/command to  
and assign the user command to an element of a graphical user interface of an application being executed by the user device, and to link the command-identifier to the element of the graphical user interface, (D1, title, abstract, figure 3-9 and accompanying text, 0018, 0023, 0032-0038, 0063 discloses obtaining user command/question via microphone interface on device, where the command/question is in natural language, and providing the question/command to server for further processing, where the server provides the a display/card including various data (420)/data types, natural language query translation/command, and a button (e.g. figure 4, element 430.) in a combined/linked display, where the selection of button displays requested data in different formats/types)).  
D1 fails to expressly disclose - wherein the command-identifier is linked to a user-identifier of the user.
D2 (0010, 0044) discloses database storing users queries (e.g. command-identifier) in association with users/user identifier.
Accordingly, it would have been obvious to one having ordinary skill in the before the effective filing date of the invention, disclosed in D1, to include wherein the command-identifier is linked to a user-identifier of the user.  This would been obvious for the purpose of allowing third parties to search and connect with users/searchers via the database as noted above, and subsequent thereof providing searchers/users with more specific or relevant information as disclosed by D2 (0010). 



As per claim 2, the rejection of claim 1 further incorporated, D1 discloses,
wherein the processing circuitry is configured to obtain the user command via a microphone of the user device, (D1, title, abstract, figure 3-9 and accompanying text, 0032-0038 discloses obtaining user command/question via microphone interface on device, where the command/question is in natural language, and providing the question/command to server for further processing.).  

As per claim 3, the rejection of claim 1 further incorporated, D1 discloses,
wherein the response comprises graphical or textual information, wherein the processing circuitry is configured to display the graphical or textual information of the response using the element of the graphical user interface, (D1, title, abstract, figure 3-9 and accompanying text, 0018, 0023, 0032-0038, 0063 discloses obtaining user command/question via microphone interface on device, where the command/question is in natural language, and providing the question/command to server for further processing, where the server provides the a display/card including various data (420), natural language query translation/command, and a button (e.g. figure 4, element 430.) in combined/linked display, where the selection of button displays requested data in different formats)).  

As per claim 4, the rejection of claim 1 further incorporated, D1 discloses,
wherein the processing circuitry is configured to generate the element of the graphical user interface upon request of the user, (D1, title, abstract, figure 3-9 and accompanying text, 0018, 0023, 0032-0038, 0063 discloses obtaining user command/question via microphone interface on device, where the command/question is in natural language, and providing the question/command/request to server for further processing, where the server provides the a display/card including various data (420), natural language query translation/command, and a button (e.g. figure 4, element 430.) in combined/linked display, where the selection of button displays requested data in different formats)).  

As per claim 5, the rejection of claim 4 further incorporated, D1 discloses,
wherein the processing circuitry is configured to select a graphical user element among a plurality of available graphical user elements based on the response by the server, (D1, title, abstract, figure 3-9 and accompanying text, 0018, 0023, 0032-0038, 0063 discloses obtaining user command/question via microphone interface on device, where the command/question is in natural language, and providing the question/command/request to server for further processing, where the server provides the a display/card including various data (420), natural language query translation/command, and a button (e.g. figure 4, element 430.) in combined/linked display, where the selection of button via user/processor displays requested data in different formats and/or selects different cards received from server for display.).  

As per claim 6, the rejection of claim 1 further incorporated D1 discloses,
wherein the response comprises, if the user command pertains to a functionality of the user device or to information being stored on the user device, processing logic for controlling the functionality of the user de- vice or processing logic for processing the information being stored on the user de- vice, wherein the processing circuitry is configured to link the element of the user interface with said processing logic, (D1, title, abstract, figure 3-9 and accompanying text, 0018, 0023, 0032-0038, 0063 discloses obtaining user command/question via microphone interface on device, where the command/question is in natural language, and providing the question/command/request to server for further processing, where the server provides the a display/card including various data (420), natural language query translation/command, and a button (e.g. figure 4, element 430.) in combined/linked display, where the selection of button displays requested data in different formats)).  

As per claim 7, the rejection of claim 1 further incorporated, D1 discloses,
wherein the response comprises, if the user command pertains to a functionality of a third-party service or to information being provided by the third-party service, processing logic for controlling the functionality of the third-party service or processing logic for processing the information being provided by the third-party service, wherein the processing circuitry is configured to link the element of the user interface with said processing logic, (D1, title, abstract, figure 3-9 and accompanying text, 0018, 0023, 0032-0038, 0063-

As per claim 8, D1 discloses,
An apparatus for a server, the apparatus comprising processing circuitry configured to, (D1, title, abstract, figure 1).  
obtain a user command in natural language from a user device; decode the user command using natural language processing, (D1, title, abstract, figure 3-9 and accompanying text, 0018, 0023, 0032-0038, 0063 discloses obtaining user command/question via microphone interface on device, where the command/question is in natural language, and providing the question/command to server for further processing, where the server provides the a display/card including various data (420), natural language query translation/command, and a button (e.g. figure 4, element 430.) in combined/linked display, where the selection of button displays requested data in different formats)).   
generate processing logic suitable for handling the user command based on the decoded user command, (D1, title, abstract, figure 3-9 and accompanying text, 0018, 0023, 0032-0038, 0063 discloses obtaining user command/question via   
assign a command-identifier to the user command; and provide a response to the user device, the response comprising the command-identifier assigned to the user command and one of: a) graphical or textual information generated by the server using the processing logic in response to the user command; and b) the processing logic, (D1, title, abstract, figure 3-9 and accompanying text, 0018, 0023, 0032-0038, 0063 discloses obtaining user command/question via microphone interface on device, where the command/question is in natural language, and providing the question/command to server for further processing, where the server provides the a display/card including various data (420), natural language query translation/command, and a button (e.g. figure 4, element 430.) in combined/linked display, where the selection of button displays requested data in different formats)). 
D1 fails to expressly disclose - wherein the command-identifier is linked to a user-identifier of the user.
D2 (0010, 0044) discloses database storing users queries (e.g. command-identifier) in association with users/user identifier.
herein the command-identifier is linked to a user-identifier of the user.  This would been obvious for the purpose of allowing third parties to search and connect with users/searchers via the database as noted above, and subsequent thereof providing searchers/users with more specific or relevant information as disclosed by D2 (0010). 
 

As per claim 9, the rejection of claim 8 further incorporated, D1 discloses,
wherein the response comprises the graphical or textual information generated by the server using the processing logic in response to the user command, the processing circuitry being configured to generate the graphical or textual information using the processing logic, (D1, title, abstract, figure 3-9 and accompanying text, 0018, 0023, 0032-0038, 0063 discloses obtaining user command/question via microphone interface on device, where the command/question is in natural language, and providing the question/command to server for further processing and translating the command to sql commands, where the server provides the a display/card including various data (420), natural language query translation/command, and a button (e.g. figure 4, element 430.) in combined/linked display, where the selection of button displays requested data in different formats)).   

As per claim 10, the rejection of claim 9 further incorporated, D1 discloses,
wherein the processing logic comprises one or more commands for generating the graphical or textual information using information stored in at least one database of the server, (D1, title, abstract, figure 3-9 and accompanying text, 0018, 0023, 0032-0038, 0063 discloses obtaining user command/question via microphone interface on device, where the command/question is in natural language, and providing the question/command to server for further processing and translating the command to sql commands to be executed against sql database, where the server provides the a display/card including various data (420), natural language query translation/command, and a button (e.g. figure 4, element 430.) in combined/linked display, where the selection of button displays requested data in different formats)).   

As per claim 11, the rejection of claim 8 further incorporated, D1 discloses,
wherein the response comprises the processing logic, wherein the processing logic comprises one or more commands for generating a response to the user request using information provided by the user device and/or information provided by a third-party service, (D1, title, abstract, figure 3-9 and accompanying text, 0018, 0023, 0032-0038, 0063-0068 discloses obtaining user command/question via microphone interface on device, where the command/question is in natural language, and providing the question/command to server for further processing and translating the command to sql commands to be executed against sql database, where the server provides the a display/card including various data (420), natural language query translation/command, and a   

As per claim 12, the rejection of claim 8 further incorporated, D1 discloses,
wherein the processing logic is formulated using a server query language-based syntax, (D1, title, abstract, figure 3-9 and accompanying text, 0018, 0023, 0032-0038, 0063-0068 discloses obtaining user command/question via microphone interface on device, where the command/question is in natural language, and providing the question/command to server for further processing and translating the command to sql commands to be executed against sql database, where the server provides the a display/card including various data (420), natural language query translation/command, and a button (e.g. figure 4, element 430.) in combined/linked display, where the selection of button displays requested data in different formats).  D1 further discloses using contextual data from device to further drill down on data.).   

As per claim 13:
Claims 13 is a medium claim corresponding to apparatus claim 1 and is of substantially same scope. 
Accordingly, claim 13 is rejected under the same rational as set forth for clam 1. 
 



Response to Arguments
on 01/18/2021 have been fully considered but they are not persuasive and/or moot in view of new grounds of rejections. 

Conclusion
	Applicant’s amendments necessitated any new grounds of rejections presented in this Office Action.  
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
See form 892 for additional cited prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA A AMIN whose telephone number is (571)270-3181.  The examiner can normally be reached on Monday-Friday 8am-5pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MUSTAFA A AMIN/           Primary Examiner, Art Unit 2144